ORDER
PER CURIAM:
The Petition for Allowance of Appeal is granted, and, in accordance with this Court’s decision in Muhammad v. Strassburger, et al., 526 Pa. 541, 587 A.2d 1346 (March 15, *4721991), the Order of the Superior Court entered on November 14, 1990 at No. 243 Pittsburgh 1990 is hereby reversed in part and the order of the Court of Common Pleas of Allegheny County, Civil Division, is reinstated with respect to Count Two of the Complaint.
The Order of the Superior Court affirming the trial court’s dismissal of Count One of the Complaint is affirmed. The Cross-Petition for Allowance of Appeal is hereby denied.